DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 6 September 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-7, 11, 12, 14, 15, and 17 of U.S. Patent No. 10,875,675 B2 in view of Persson et al. (PG Pub 2012/0266571 A1) in view of Rausing (US Patent 3,466,841) hereinafter referred to as Persson. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘675 patent recite the same essential subject matter of the cited claims of the instant invention with the only differences being those of synonym choice and minor grammatical choices.  Generally, the limitations cited in the ‘675 patent are more specific than that of the instant claims which effectively anticipates the cited claims.
Regarding claim 1, the limitations of the claim are recited in claim 1 of the ‘675 patent.  A minor difference is that the instant claim recites that the delimiting element is arranged in the isolation chamber.  The ‘675 patent recites that the delimiting element is arranged within the tube and that the tube forming device is located in the isolation chamber.  As such the ‘675 patent is still deemed to effectively disclose the delimiting element within the isolation chamber limitation.  Even if it were argued that it is not explicitly disclosed, the context of the limitations of the ‘675 patent would make it obvious because one of ordinary skill would want to put one nested object within another nested object to save on space.
Additionally, Persson teaches the delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) positioned on an intermediate and vertical part of the filling device (106 and lower 104; figs. 3 and 5) and having the second space (lower section of tube 28 below 120 / 220) positioned at least partially outside the housing (10; fig. 1) and configurable to receive the pourable product.
It would have been obvious to have the delimiting element positioned intermediate to the filling device so that it was able to perform its intended function of creating a separation between the lower part of the tube and the upper part of the tube.  Also having at least part of the second space outside the housing would allow for the sealing device to effect the sealing of the package without having to be in the housing and thus take up interior space.

Rausing further teaches having the entirety of the vertical portion of the filling device (8) positioned entirely within the isolation chamber (2; fig. 1), and having the second space positioned at least partially outside the isolation chamber (8; fig. 1; lower portion of the tube is shown as being outside the isolation chamber) and configurable to receive the pourable product (14).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to have the entirety of the vertical portion of the filling device located in an isolation chamber as taught by Rausing.  Doing so would provide the benefit of protecting the products from outside contaminants.  Making this modification would result in the delimiting element being located entirely within the isolation chamber.  Also having at least part of the second space outside the isolation chamber would allow for the sealing device to effect the sealing of the package without having to be in the housing and thus take up interior space.

Regarding claim 2, those elements not taught by claim 1 of the ‘675 patent are instead taught by Rausing as explained in the 35 USC 103a rejection below.

Regarding claims 5-7 and 9-18, the limitations of the claims are recited in claims 1-3, 5, 1, 6, 7, 11, 12, 14, 15, 17 and 7 of the ‘675 patent, respectively.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,875,675 in view of Persson (PG Pub 2012/0266571 A1) in view of Rausing (US Patent 3,466,841) in view of Kume et al. (PG Pub 2001/0047641 A1) hereinafter referred to as Kume.
Regarding claim 3, those elements not taught by claim 1 of the ‘675 patent are instead taught by Rausing and Kume as explained in the 35 USC 103a rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-7, 9-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (PG Pub 2012/0266571 A1) in view of Rausing (US Patent 3,466,841).
Regarding claim 1, Persson discloses a packaging apparatus (10; fig. 1; paragraph 18) for forming a plurality of sealed packages filled with a pourable product comprising: 
a web (12) of packaging material advancing along an advancement path (paragraph 18); 
a housing (housing of 10 shown in fig. 1) separating an inner environment containing sterile air (via 108; paragraph 20) from an outer environment; 
a tube forming and sealing device (14, 16, 18, paragraph 18 – “a sealing apparatus 28”) at least partially arranged within the housing and configured to form and longitudinally seal (@ 22) a tube (28) from the, in use, advancing web of packaging material (paragraphs 18, 34); 
a delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) arranged, in use, within the tube and configured to divide (paragraphs 21, 24, 25 and 33) the tube in a first space (above 120 / 220) in fluidic connection with the inner environment and a second space (below 120 / 220) arranged downstream of the first space along the tube advancement path, the delimiting element positioned on an intermediate and vertical part of the filling device (106 and lower 104; figs. 2-5); 
a filling device (106 and lower 104; figs. 3 and 5) configured to direct, in use, a pourable product into the second space (paragraph 20), the second space (lower section of tube 28 below 120 / 220) positioned at least partially outside the housing (10; fig. 1) and configured to receive the pourable product; 
a pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”) configured to direct, in use, a flow of sterile gas (paragraph 20 – “compressed sterile air may be transported”) into the second space of the tube for obtaining a gas pressure within the second space that is higher than the gas pressure within the first space (paragraphs 24 and 33); 
a package forming unit (paragraph 19 – “First a lower jaw clamps and seals a lower end of the packaging container (to be) and then an upper jaw clamps and seals an upper end of the container”) adapted to at least form and transversally seal the packages from the, in use, advancing tube.

Persson discloses a housing, but fails to disclose wherein the housing is an isolation chamber.  Persson discloses the web is advanced, but fails to disclose a conveying device adapted to advance a web of packaging material along an advancement path and wherein the conveying device is also configured to advance the tube along a tube advancement path.  Person discloses wherein the delimiting element is arranged on the intermediate and vertical portion of the filling device but fails to disclose wherein the delimiting element is arranged entirely within the isolation chamber.
However, Rausing teaches a packaging apparatus (figs. 1-5) for forming a plurality of sealed packages (13) filled with pourable product (via 8) comprising: a conveying device (5, 6) adapted to advance a web (3, 19) of packaging material along an advancement path; an isolation chamber (2 – sterile chamber) separating an inner environment containing a sterile gas (col. 2 lines 55-60) from an outer environment; wherein the conveying device is also configured to advance the tube along a tube advancement path (figs. 1-5); wherein the intermediate and vertical portion of the filling device (8) is arranged entirely within the isolation chamber (2; fig. 1) and wherein the second space (part of tube 7 that is below filling device 8) is positioned at least partially outside (portion below aperture 10 as seen in fig. 1) the isolation chamber and configured to receive the pourable product (14).
Given the teachings of Rausing, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Persson with the conveying device and isolation chamber of Rausing.  Persson is already concerned with the problem of advancing a web and making use of the conveying device of Rausing to accomplish this was old and well-known in the art as rollers are a notoriously common means of advancing webs because of their ability to control the rate of the web and also not strain the material of the web.  Persson discloses a housing but not that the housing is an isolation chamber.  Rausing teaches that the housing can be an isolation chamber with the benefit of protecting the products and packages from outside contaminants.   Also having at least part of the second space outside the isolation chamber would allow for the sealing device to effect the sealing of the package without having to be in the housing and thus take up interior space.
Given that Persson already discloses the delimiting element is located on the vertical portion of the filling device the result of this combination would be that the delimiting element of Person in view of Rausing would be arranged entirely within the isolation chamber.  This is because the Rausing teaches having the vertical portion of the filling element arranged entirely in the isolation chamber.  Again the benefit of this is to protect the product from outside contaminants.  As such the cited combination is deemed to disclose all the claimed limitations.

Regarding claim 2, Persson as modified by Rausing above discloses wherein the isolation chamber (Rausing - 2) comprises an outlet-opening (Rausing - 10) for allowing the tube (Persson – 28; Rausing - 7) to exit the isolation chamber during advancement of the tube along the tube advancement path; wherein the delimiting element (Persson - 112, 116, 120; or 112, 116, 220) is arranged upstream of the outlet-opening along the tube advancement path (Person – delimiting element is located on filling device 106 and lower 104; Rausing – lower end of filling device 8 is located upstream of outlet-opening 10).

Regarding claim 5, Persson discloses wherein the delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) is designed to provide, in use, at least one fluidic channel (121; or paragraphs 27-28) for fluidically connecting the second space with the first space and for allowing, in use, a leakage flow of sterile gas from the second space into the first space (paragraph 23; paragraphs 28 and 32).

Regarding claim 6, Persson discloses wherein the fluidic channel has an annular shape (#121, paragraph 23 – “openings 121 distributed around its circumference”; or paragraphs 28 and 32).

Regarding claim 7, Persson discloses wherein, in use, the fluidic channel (paragraphs 28) is delimited by a peripheral portion (paragraph 28) of the delimiting element and the inner surface of the, in use, advancing tube (paragraph 32).

Regarding claim 9, Persson discloses wherein the pressurizing device is configured to control the gas pressure within the second space to range between 5 kPa to 40 kPa above ambient pressure (paragraph 24 – “0.11-0.18 bar” = 11 kPA to 18 kPA).

Regarding claim 10, Persson discloses wherein the pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”) is fluidically connected (via 121; or via opening of paragraph 28) to the inner environment of the isolation chamber and is adapted to direct, in use, at least a portion of the sterile gas present in the inner environment into the second space of the tube (According to the applicant’s specification, it is the channel 51 that allows for this to happen.  Given that Persson discloses a comparable channel, in particular paragraph 28, Persson is deemed to disclose this same capability).

Regarding claim 13, Persson discloses wherein the filling device (106 and lower 104; figs. 3 and 5) comprises at least a filling pipe (106 and lower 104), in use, at least partially extending within the tube and being adapted to direct, in use, the pourable product into the second space (paragraph 20); and wherein the pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”) comprises a gas feeding pipe (108) being at least indirectly fluidically connected (via 121; or via gaps of paragraph 28, 32) with the inner environment and the second space (paragraph 24) for directing the sterile gas from the inner environment into the second space (According to the applicant’s specification, it is the channel 51 that allows for this to happen.  Given that Persson discloses a comparable channel, in particular paragraph 28, Persson is deemed to disclose this same capability).

Regarding claim 14, Persson discloses wherein at least a portion of the gas feeding pipe (108) and at least a portion of the filling pipe (106 and lower 104) are coaxially arranged to one another (figs. 3 and 5).

Regarding claim 15, Persson discloses wherein the delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) is connected to at least a portion of the filling pipe (106 and lower 104) and/or the gas feeding tube (108).

Regarding claim 16, Persson discloses wherein the delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) is adapted to move (paragraph 21 - “enables for the sealing gasket 120 to float”; paragraph 22; paragraph 30) along a direction parallel to the, in use, advancing tube.

Regarding claim 17, Persson discloses wherein the range is between 10 kPa to 30 kPa above ambient pressure (paragraph 24 – “0.11-0.18 bar” = 11 kPA to 18 kPA).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (PG Pub 2012/0266571 A1) in view of Rausing (US Patent 3,466,841) in view of Kume (PG Pub 2001/0047641 A1).
Regarding claim 3, Persson as modified by Rausing above discloses a seal (Rausing - col. 3 lines 28-37) configured to seal, in use, the outlet-opening (Rausing - 10) in cooperation with the, in use, advancing tube, but fails to disclose a sealing assembly.
However, Kume teaches wherein the isolation chamber (11) comprises a sealing assembly (35) configured to seal, in use, the outlet-opening in cooperation with the, in use, advancing tube (T; fig. 1).
Given the teachings of Kume, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the sealing assembly of Kume with the seal of Persson as modified by Rausing.  Rausing is already concerned with having a seal at the opening of the isolation chamber, and Kume teaches that having an assembly to accomplish this was known in the art and would have been desirable for the reasons put forward in both Rausing and Kume which involve maintain the clean inner chamber and maintaining a positive inner pressure to keep out contaminants.

Claims 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (PG Pub 2012/0266571 A1) in view of Rausing (US Patent 3,466,841) in view of Andersson et al. (PG Pub 2005/0076612 A1).
Regarding claim 11, Persson discloses a pressurizing device (108, 110, paragraph 20 – “a supply unit for fluid and compressed air”); and at least one control unit (paragraph 24 – control unit) adapted to control the operating parameters of the pressurizing device as a function of at least one of the advancement speed of the web of packaging material and/or the advancement speed of the tube and/or the format and/or the shape of the packages to be formed and/or the volume of the packages to be formed (paragraph 24 – controls pressurizing based on pressure.  Pressure is a function of the volume of the packages).
Person fails to disclose wherein the pressurizing device comprise: at least one pumping device.
However, Andersson teaches wherein the pressurizing device (43, 47) comprise: at least one pumping device (43 - compressor).
Given the teachings of Andersson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the compressor of Andersson with the pressurizing device of Persson.  Persson is already concerned with having a constant pressure and a supply unit for compressed air.  Making use of a compressor to accomplish this was old and well-known and provides the benefit of supplying a constant stream of compressed air at desired rates

Regarding claim 12, Persson as modified by Andersson above discloses wherein the pumping device is a rotary machine (Andersson - 43 - compressor) and the control unit (Persson - paragraph 24 – control unit) is adapted to control the rotation speed of the rotary machine as a function of at least the advancement speed of the web of packaging material or the advancement speed of the tube or the format or the shape of the packages to be formed or the volume of the packages to be formed (Persson - paragraph 24 – controls pressurizing based on pressure.  Pressure is a function of the volume of the packages).
Wherein the Applicant may argue that the compressor is not specifically disclosed to be a rotary machine the Office takes official notice that it was notoriously well-known in the art at the time of effective filing to have a compressor be a rotary machine and have the output of the compressor controlled by varying the speed of the rotation of the compressor.  Compressors are widely known to make use of rotating components to produce the compressed air because rotating a component to compress air generally saves space over having to move a component linearly to compress air.  Adjusting the speed of rotation is the logical way to vary the output.

Regarding claim 18, Persson as modified by Andersson above discloses wherein the rotary machine is a compressor (Andersson - 43 - compressor).

Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments with respect to the prior art rejection under 35 USC 103a are deemed to be a piecemeal analysis of the rejection of record.  The Office deems that Persson does disclose that the delimiting element (112, 116, 120; or 112, 116, 220; figs. 2-5) is located in the housing (10), it is simply silent as to the housing being considered an “isolation chamber”.  At the very least Persson does disclose that the delimiting element is located on the vertical portion of the filling device near where the web is formed into the tube (paragraphs 23-24).  Rausing then teaches that this vertical portion of the filling device can be located entirely within an isolation chamber housing (2; fig. 1).  Given that Persson already discloses the delimiting element is located on the vertical portion of the filling device the result of this combination would be that the delimiting element of Person in view of Rausing would be arranged entirely within the isolation chamber.
Regarding the limitation of the “second space”, the second space is deemed to be the length of the formed tube below the delimiting element.  The second space of Persson is any part of the formed tube below 120/220.  As seen in fig. 1 of Persson, the lower portion of the formed tube (28) extends beyond the limits of the housing.  This housing being modified by Rausing to be an isolation chamber then renders the claimed limitation of the second space positioned at least partially outside the isolation chamber and configured to receive the pourable product.  This is also taught additionally by Rausing which even more clearly shows a portion of the formed tube below aperture 10 which exists outside the isolation chamber.  Given that it is below the entirety of the filling device, this would be a “second space” portion located outside the isolation chamber.  The Applicant’s annotated figure points to a part of the second space, but not what can be considered an entirety of the second space given how the claims are drafted.  The second space refers to a space of the formed tube below the delimiting element which can extend downward any length up until the point of separation.
For these reasons the claims stand rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731